--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


Archer-Daniels-Midland Company
Incentive Compensation Plan
 
Restricted Stock Award Agreement


This Restricted Stock Award Agreement (the “Agreement”), is made and entered
into as of _______ (the “Date of Grant”), by and between Archer-Daniels-Midland
Company, a Delaware corporation (the “Company”), and _____________________, an
employee of the Company (the “Grantee”). This Agreement is pursuant to the terms
of the Company’s 2002 Incentive Compensation Plan (the “Plan”). The applicable
terms of the Plan are incorporated herein by reference, including the definition
of capitalized terms contained in the Plan.


Section 1. Restricted Stock Award. The Company hereby grants to the Grantee, on
the terms and conditions hereinafter set forth, an Award with respect to
___________ shares of the Company’s common stock under the Plan (the “Restricted
Shares”). The Grantee’s rights with respect to the Restricted Shares shall
remain forfeitable by the Grantee until satisfaction of the vesting conditions
set forth in Section 3 hereof.


Section 2. Rights of Grantee. Except as otherwise provided in this Agreement,
the Grantee shall be entitled, at all times on and after the Date of Grant, to
exercise all rights of a shareholder with respect to the Restricted Shares
(whether or not the restrictions thereon shall have lapsed), including the right
to vote the Restricted Shares and the right to receive cash dividends thereon
(subject to applicable tax withholding). Notwithstanding the foregoing, prior to
the expiration of the Period of Restriction, the Grantee shall not be entitled
to transfer, sell, pledge, alienate, hypothecate or assign the Restricted
Shares. All rights with respect to the Restricted Shares shall be available only
to the Grantee during his lifetime, and thereafter to the Grantee’s estate.


Section 3. Vesting and Lapse of Restrictions. Subject to the forfeiture
provisions of Sections 6 and 7 hereof, any restrictions on the Restricted Shares
shall lapse and the Restricted Shares granted hereunder shall vest on _______
(the period from the Date of Grant until _______, the “Period of Restriction”).
Notwithstanding the foregoing provisions of this Section 3, but subject to
Section 7 hereof, any restrictions on the Restricted Shares shall lapse and the
Restricted Shares granted hereunder shall vest upon the occurrence of a Change
in Control of the Company (as defined in Appendix A hereto) or upon the death of
Grantee.


Section 4. Escrow and Delivery of Shares. Certificates representing the
Restricted Shares shall be issued and held by the Company in escrow and shall
remain in the custody of the Company until their delivery to the Grantee or his
or her estate as set forth in Section 6 hereof, subject to the Grantee’s
delivery of any documents which the Company in its discretion may require as a
condition to the issuance of shares and the delivery of shares to the Grantee or
his estate. While the certificates representing the Restricted Shares are held
by the Company, and if so requested by the Company, the Grantee will provide to
the Company assignments separate from such certificates, in blank, signed by the
Grantee to be held by the Company during the Period of Restriction. Certificates
representing the Restricted Shares shall be delivered to the Grantee as soon as
practicable following the expiration of the Period of Restriction, provided that
the Grantee has satisfied any applicable Withholding Taxes in accordance with
Section 8 hereof. Any Shares evidenced by the certificates delivered to the
Grantee pursuant to the preceding sentence shall be free of any contractual
restrictions on transferability after the last day of the Period of Restriction,
subject to compliance with all federal and state securities laws.

--------------------------------------------------------------------------------


Section 5. Stock Certificate Legend. Each stock certificate shall bear a legend
in substantially the following form: “This Certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture, restrictions against transfer and rights of repurchase, if
applicable) contained in the Restricted Stock Award Agreement (the “Agreement”)
between the registered owner of the shares represented hereby and the Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of the Agreement, a copy of which is on file in the office of the
Company’s Secretary.” As soon as practicable following the expiration of the
Period of Restriction, the Company shall issue new certificates that shall not
bear the foregoing legend, which certificates shall be delivered in accordance
with Section 4 hereof.


Section 6. Effect of Termination of Service. If the Grantee’s service as an
Employee is terminated prior to the end of the Period of Restriction, the
Grantee shall forfeit the Restricted Shares, which shall be returned to the
treasury of the Company; provided that (i) in the event such termination of
service is a result of Grantee’s Retirement or Disability then the Restricted
Shares shall not be forfeited and shall, subject to the forfeiture provisions of
Section 7 hereof, continue to vest in accordance with the terms of this
Agreement, and (ii) in the event such termination of service is a result of
Grantee’s death then any applicable restrictions upon unvested Restricted Shares
shall lapse and the Company shall deliver to the Grantee or his estate
certificates in respect of the Restricted Shares pursuant to Section 4 hereof.


Section 7. Forfeiture Conditions. Notwithstanding the foregoing, in the event of
termination of service for “cause” (as defined below), the breach of any
non-competition or confidentiality restrictions applicable to the Grantee, or
the Grantee’s participation in an activity that is deemed by the Company to be
detrimental to the Company (including, without limitation, criminal activity or
accepting employment with a competitor of the Company), (i) the Grantee’s right
to receive an issuance of Restricted Stock shall immediately terminate, and,
(ii) any unvested Restricted Shares held by the Grantee shall be forfeited, and
(iii) if the Restricted Shares have been issued upon the expiration of the
Period of Restriction, in whole or in part, then either (A) the Shares so issued
shall be forfeited and returned to the Company, or (B) the Grantee will be
required to pay to the Company in cash an amount equal to the Fair Market Value
of such Shares as of the expiration of the Period of Restriction.


For purposes hereof, “cause” shall have the meaning specified in such Grantee’s
employment agreement with the Company, or, in the case of a Grantee who is not
employed pursuant to an employment agreement, “cause” shall mean any of the
following acts by the Grantee: (i) embezzlement or misappropriation of corporate
funds, (ii) any acts resulting in a conviction for, or plea of guilty or
nolo contendere to, a charge of commission of a felony, (iii) misconduct
resulting in injury to the Company or any subsidiary, (iv) activities harmful to
the reputation of the Company or any subsidiary, (v) a violation of Company or
subsidiary operating guidelines or policies, (vi) willful refusal to perform, or
substantial disregard of, the duties properly assigned to the Grantee, or (vi) a
violation of any contractual, statutory or common law duty of loyalty to the
Company or any subsidiary.


--------------------------------------------------------------------------------


Section 8. Withholding of Taxes. The Grantee may make an election under Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”) with respect
to the grant of Restricted Shares by promptly filing a copy of such election
with the Company. If the Grantee makes such an election, the grant of Restricted
Shares shall be conditioned upon the prompt payment by the Grantee to the
Company of an amount equal to the applicable federal, state and local income
taxes and other amounts required by law to be withheld (the “Withholding Taxes”)
in connection with such election. If the Grantee does not make an election under
Section 83(b) of the Code with respect to the grant of Restricted Shares, the
Grantee shall pay to the Company any required Withholding Taxes upon the lapse
of all restrictions and expiration of the Period of Restriction, and the
delivery of the Restricted Shares and any unpaid dividends thereon pursuant to
Section 4 shall be conditioned upon the prior payment of the applicable
Withholding Taxes by the Grantee.


Section 9. Securities Law Compliance. No Restricted Shares shall be delivered
upon the lapse of any restrictions applicable thereto unless and until the
Company and/or the Grantee shall have complied with all applicable federal or
state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that a prospective
Grantee may acquire such shares pursuant to an exemption from registration under
the applicable securities laws. Any determination in this connection by the
Committee shall be final, binding, and conclusive. The Company reserves the
right to legend any certificate for Restricted Shares, conditioning sales of
such Shares upon compliance with applicable federal and state securities laws
and regulations.


Section 10. No Rights as Employee or Consultant. Nothing in this Agreement or
the Award shall confer upon the Grantee any right to continue as an Employee or
consultant of the Company or any Subsidiary or Affiliate, or to interfere in any
way with the right of the Company or any Subsidiary or Affiliate to terminate
the Grantee’s service at any time.


Section 11. Adjustments. If at any time while the Award is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.2 of the Plan, the number and kind of Restricted Shares shall be adjusted in
accordance with the provisions of the Plan.


Section 12. Notices. Any notice hereunder by the Grantee shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Secretary of the Company at the Company’s office at 4666 Faries
Parkway, Decatur, Illinois 62526, or at such other address as the Company may
designate by notice to the Grantee. Any notice hereunder by the Company shall be
given to the Grantee in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as the Grantee may have on file with the
Company.


--------------------------------------------------------------------------------


Section 13. Construction. The construction of this Agreement is vested in the
Committee, and the Committee’s construction shall be final and conclusive.


Section 14. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois, without giving effect to the
choice of law principles thereof.


Archer-Daniels-Midland Company




By:                                                                          
G. Allen Andreas
Chairman and Chief Executive




GRANTEE




By:                                                                         
                   
 




--------------------------------------------------------------------------------


APPENDIX A
Definition of Change in Control

 
For purposes of this Agreement, a "Change in Control" of the Company shall mean:
 
(i) an acquisition subsequent to the Date of Grant by any individual, entity or
group (within the meaning of section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of either (A) the then outstanding
shares of Common Stock or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (2)
any acquisition by the Company and (3) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary;
 
(ii) during any period of two (2) consecutive years (not including any period
prior to the Date of Grant), individuals who at the beginning of such period
constitute the Board (and any new directors whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority thereof;
 
(iii) the consummation of a merger, consolidation, reorganization or similar
corporate transaction which has been approved by the stockholders of the
Company, whether or not the Company is the surviving company in such
transaction, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization;
 
(iv) the approval by the stockholders of the Company of (A) the sale or other
disposition of all or substantially all of the assets of the Company or (B) a
complete liquidation or dissolution of the Company; or
 
(v) adoption by the Board of a resolution to the effect that any person has
acquired effective control of the business and affairs of the Company.
 


A-1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------